COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Jimmy R. Williams v. The State of Texas

Appellate case number:      01-13-01054-CR

Trial court case number:    1362277

Trial court:                182nd District Court of Harris County

       Appellant filed a “First Motion for Representation of Self to File Appellant’s Pro
Se Brief and Response Without an Attorney.” Within that motion, the appellant stated to
the Clerk of this Court that he had no access to the record that his appellate counsel has in
his possession. Appellant’s counsel’s motion to withdraw does not state that he sent the
record to appellant. Pursuant to Kelly v. State, No. PD-0702-13, --- S.W.3d ----, 2014
WL 2865901, at *4 (Tex. Crim. App. June 25, 2014), we construe appellant’s motion to
include a request for the record, grant it, and order the Clerk of this Court to mail the
Clerk’s and the Reporter’s Record in this appeal to appellant.
        Further, we order the appellant to file his response to the Anders brief, if any,
within 30 days of the date of this order, with no further extensions permitted. Appellant
is further notified that if he fails to submit such a response within 30 days of this order,
the Court will decide the motion to withdraw without an Anders response.
       It is so ORDERED.


Judge’s signature: /s/ Laura C. Higley
                   


Date: August 7, 2014